DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 & 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not clearly set forth the metes and bounds of the patent protection desired. Claim provides flowing a stream including particles through a focusing region provided in an operatively sealed sort chamber.  However, the claim does not set forth any steps involved in forming a focused stream of particles.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 5, 12 & 14-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shinoda et al. (US 2011/0271746).
Regarding claim 1, Shinoda et al. teach:
1. A droplet sorting method comprising: 
flowing a stream (see Fig. 7A & i.e., “A microtube 16 for introducing the sample liquid introduced from the sample inlet 15” ¶ 0103) including particles (e.g., microparticles P) through a focusing region (i.e., upstream region of the narrowing flow path 17 in Fig. 6) provided in an operatively sealed sort chamber (see e.g., microparticle sorting apparatus in Fig. 1A for example) to form a focused stream of particles (see i.e., upstream of an opening 161 in Fig. 7A for example); 
introducing the focused stream of particles through a jet-forming element (i.e., opening 161 of the microtube 16) into an enclosed region provided in the sort chamber (see Figs. 1-4 for example); 
applying excitation light from an excitation source to the focused stream of particles (see i.e., “the optically detecting section 3 is composed of a laser light source, a radiation system, and a detection system” ¶ 0091) downstream of the jet-forming element (see Fig. 6 & ¶ 0104, 0117 teaching the light radiated portion 33 is downstream of an opening 161 of the microtube 16); 
transforming the focused stream of particles into a series of droplets (e.g., droplets D, ¶ 0093); and 
deflecting a droplet from the series of droplets in a droplet deflection region (i.e., region of the electrodes 4, 4 in Fig. 4) based on a charge applied to the droplet (¶ 0094).  
Regarding the “jet-forming element”, the applicant’s specification at ¶ 0058 states “an orifice suitable, for example, for fluid jet formation (such as in a droplet sorter or in a flow cell), or sample injection or hydrodynamic focusing (such as in a non-droplet flow cytometer).”  The limitation has been examined as broadest reasonable interpretation and properly rejected in view of Shinoda et al., since the microtube 16 having an orifice is suitable for use in a droplet sorter (throughout the reference) and capable of forming a stream of fluid.

Regarding claims 2, 3, 5, 12 & 14-17, Shinoda et al. teach:
2. The droplet sorting method of claim 1, wherein transforming the focused stream of particles into the series of droplets includes using a piezoelectric element (e.g., piezo vibration element 2) to oscillate the sort chamber (¶ 0154).  
3. The droplet sorting method of claim 1, further comprising: collecting the deflected droplets into one or more collection vessels (e.g., containers 51-53) in a sort stream region (¶ 0094-0095). 
5. The droplet sorting method of claim 1, wherein flowing the stream including particles through the focusing region includes introducing sample fluid (¶ 0101+) from an integrally-constructed sample vessel (e.g., sample port 73) provided upstream of the focusing region and introducing sheath fluid (¶ 0101+) from an integrally-constructed sheath vessel (e.g., sheath port 72) provided upstream of the focusing region (see Fig. 13 & ¶ 0158).  
12. The droplet sorting method of claim 1, wherein introducing the focused stream of particles through the jet-forming element into the enclosed region includes introducing the focused stream of particles through a converging hydrodynamic focusing region (i.e., outlet region of the microtube 16 upstream of the narrowing flow path 17) and a cylindrical orifice (i.e., cylindrical orifice of the microtube 16) immediately downstream of the converging hydrodynamic focusing region (see Fig. 7A for example).  
14. The droplet sorting method of claim 1, wherein the focusing region, jet- forming element, and droplet deflection region are formed by a first plurality of fluid contact surfaces (i.e., forward surface in Fig. 3).  
15. The droplet sorting method of claim 14, wherein the first plurality of fluid contact surfaces are integrally constructed (see Fig. 3 for example).  
16. The droplet sorting method of claim 1, wherein deflecting the droplet from the series of droplets includes generating a charge field in communication with the operatively sealed sort chamber (see Fig. 5 & ¶ 0097 for example).  
17. The droplet sorting method of claim 16, wherein generating the charge field includes activating externally disposed charge plates (e.g., sorting cover A3) disposed at charge plate access regions of the operatively sealed sort chamber (see Fig. 5 & ¶ 0097 for example).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 & 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinoda et al. (US 2011/0271746) in view of Davis et al. (US 2011/0312518).
Regarding claims 6-9, Shinoda et al. teach the droplet sorting method of claim 5 wherein introducing the sample fluid further includes controlling flow of the sample fluid (i.e., the sample liquid is introduced to the sample inlet 15, ¶ 0101) from the integrally-constructed sample vessel (¶ 0101+); and the droplet sorting method of claim 5 wherein introducing the sheath fluid further includes controlling the flow of sheath fluid (i.e., the sheath liquid is introduced to the sheath inlet 14, ¶ 0101) from the integrally-constructed sheath vessel (¶ 0101+).  However, Shinoda et al. do not explicitly teach using a flow control mechanism, wherein the flow control mechanism includes a peristaltic pump.
Davis et al. teach a particle sorting method comprising using a flow control mechanism (e.g., pumps & valves ¶ 0113), wherein the flow control mechanism includes a peristaltic pump (¶ 0113).  It would have been obvious to one of ordinary skill in the art to modify the method of Shinoda et al. with the teachings of Davis et al., for using a flow control mechanism, wherein the flow control mechanism is a peristaltic pump (Davis et al. ¶ 0113) for fluid actuation (Davis et al. ¶ 0113).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 11, Shinoda et al. do not explicitly teach the droplet sorting method of claim 1, further comprising recycling fluid from the stream from downstream of the droplet deflection region to upstream of the focusing region. 
Id. at ___, 82 USPQ2d at 1396.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinoda et al. (US 2011/0271746) in view of Vardanega et al. (US 5641457).
Regarding claim 10, Shinoda et al. do not explicitly teach the droplet sorting method of claim 1, wherein applying the excitation light from the excitation source to the focused stream of particles includes applying the excitation light from the excitation source disposed externally to the operatively sealed sort chamber through an optical transmission surface of the operatively sealed sort chamber. 
Vardanega et al. teach a droplet sorting method comprising applying excitation light from an excitation source (e.g., laser) to a focused stream of particles (see Fig. 2 for example) includes applying excitation light from an excitation source disposed externally to a operatively sealed sort chamber (e.g., isolation chamber 42/90) through an optical transmission surface (e.g., optical glass placed in hole 401 & optical glass placed in hole 1301, C18/L9-12 & Figs. 10-11) of the operatively sealed sort chamber (see Fig. 9a-e & C20/L63-C21/L35). 
.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinoda et al. (US 2011/0271746) in view of Buchanan et al. (WO 01/40765).
Regarding claim 13, Shinoda et al. do not explicitly teach the droplet sorting method of claim 1, wherein introducing the focused stream of particles through the jet-forming element includes applying a torsional force to particles in the stream in a fluidic torsional region. 
Buchanan et al. teach a droplet sorting method comprising introducing a focused stream of particles through a jet-forming element (3) includes applying a torsional force (throughout the reference) to particles in the stream in a fluidic torsional region (6).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Shinoda et al. with the teachings of Buchanan et al., with introducing a focused stream of particles through a jet-forming element (3) includes applying a torsional force (throughout the reference) to particles in the stream in a fluidic torsional region (6) to orient and sort cells (Abstract).  It is noted that the Court stated that if a technique has been Id. at ___, 82 USPQ2d at 1396.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 6, 8, 12, 14, 16 & 17 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lary et al. (US 2004/0086159).
Regarding claim 1, Lary et al. teach:
1. A droplet sorting method comprising: 
flowing a stream including particles through a focusing region (i.e., inside region of the flow cell chamber 104) provided in an operatively sealed sort chamber (e.g., flow cell chamber 104) to form a focused stream of particles (e.g., serialized particles in a stream ¶ 0058, 0065+); 
introducing the focused stream of particles through a jet-forming element (e.g., exit nozzle 112) into an enclosed region provided in the sort chamber (see i.e., “serialized suspension sheathing fluid mixture 110 exits the conduit of the flow cell chamber 104 through an exit nozzle 112.” ¶ 0066 & Fig. 1B for example); 
applying excitation light from an excitation source (e.g., laser beam 108) to the focused stream of particles (110) downstream of the jet-forming element (see Fig. 1B for example); 
transforming the focused stream of particles into a series of droplets (see ¶ 0061 & Fig. 1A); and 
deflecting a droplet from the series of droplets in a droplet deflection region based on a charge applied to the droplet (¶ 0124+).  

Regarding claims 2, 3, 5, 6, 8, 12, 14, 16 & 17, Lary et al. teach:
2. The droplet sorting method of claim 1, wherein transforming the focused stream of particles into the series of droplets includes using a piezoelectric element (e.g., piezo oscillator) to oscillate the sort chamber (¶ 0042+).  
3. The droplet sorting method of claim 1, further comprising: collecting the deflected droplets into one or more collection vessels in a sort stream region (¶ 0002, 0058).  
5. The droplet sorting method of claim 1, wherein flowing the stream including particles through the focusing region includes introducing sample fluid from an integrally-constructed a sample vessel (see i.e., sample reservoir 102 are integrally connected with a sample tubing, Fig. 1B & ¶ 0065) provided upstream 
6. The droplet sorting method of claim 5, wherein introducing the sample fluid further includes controlling flow of the sample fluid from the integrally-constructed sample vessel (102) using a flow control mechanism (e.g., flow means, ¶ 0061).  
8. The droplet sorting method of claim 5, wherein introducing the sheath fluid further includes controlling flow of the sheath fluid from the integrally-constructed sheath vessel using a flow control mechanism (¶ 0036).  
12. The droplet sorting method of claim 1, wherein introducing the focused stream of particles through the jet-forming element into the enclosed region includes introducing the focused stream of particles through a converging hydrodynamic focusing region and a cylindrical orifice immediately downstream of the converging hydrodynamic focusing region (see Fig. 1B for example).  
14. The droplet sorting method of claim 1, wherein the focusing region, jet-forming element, and droplet deflection region are formed by a first plurality of fluid contact surfaces (i.e., surface regions of 104, 112, 122).  
16. The droplet sorting method of claim 1, wherein deflecting the droplet from the series of droplets includes generating a charge field (i.e., charge produced by the droplet generator 114, ¶ 0061) in communication with the operatively sealed sort chamber (see Fig. 1B for example).  
17. The droplet sorting method of claim 16, wherein generating the charge field includes activating externally disposed charge plates (114) disposed at charge plate access regions of the operatively sealed sort chamber (see Fig. 1B for example).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 6, 8 & 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lary et al. (US 2004/0086159) in view of Shinoda et al. (US 2011/0271746).
Regarding claims 5, 6, 8 & 15, Lary et al. teach the droplet sorting method of claim 1, wherein flowing the stream including particles through the focusing region includes introducing sample fluid from a sample vessel (e.g., sample reservoir 102) provided upstream of the focusing region and introducing sheath fluid from a sheath vessel (e.g., sheathing fluid reservoir 106) provided upstream of the focusing region (see Fig. 1B for example);  the droplet sorting method of claim 5. wherein introducing the sample fluid further includes controlling flow of the sample fluid from the sample vessel (102) using a flow control mechanism (e.g., flow means, ¶ 0061); the droplet sorting method of claim 5, wherein introducing the sheath fluid further includes controlling flow of the sheath fluid from the sheath vessel using a flow control mechanism (¶ 0036).  However, Lary et al. do not explicitly teach droplet sorting method, wherein the sample vessel and the sheath vessel are integrally constructed; wherein the first plurality of fluid contact surfaces are integrally constructed.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lary et al. with integrally constructed sample vessel and sheath vessel, as taught by Shinoda et al. making the device disposable thereby minimize cross-contamination (Shinoda et al. ¶ 0170).

Claims 7, 9 & 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lary et al. (US 2004/0086159) in view of Shinoda et al. (US 2011/0271746), and further in view of Davis et al. (US 2011/0312518).
Regarding claims 7 & 9, Lary et al. do not explicitly teach wherein the flow control mechanism includes a peristaltic pump.  
Davis et al. teach a particle sorting method comprising using a flow control mechanism (e.g., pumps & valves ¶ 0113), wherein the flow control mechanism includes a peristaltic pump (¶ 0113).  It would have been obvious to one of ordinary skill in the art to modify Lary et al. with the teachings of Davis et al., for using a flow control mechanism, wherein the flow control mechanism is a peristaltic pump (Davis et al. ¶ 0113) for fluid actuation (Davis et al. ¶ 0113).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  


Davis et al. further teach a method of recycling fluid (¶ 0285).  It would have been obvious to one of ordinary skill in the art to modify Lary et al. with the teachings of Davis et al., as recycling fluid would increase particle sorting efficiency (i.e., “Multiple recycling of the solution in the channel may also help with capturing cells which may pass through the channel without attaching to the electrodes.” ¶ 0285).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lary et al. (US 2004/0086159) in view of Vardanega et al. (US 5641457).
Regarding claim 10, Lary et al. do not explicitly teach the droplet sorting method of claim 1, wherein applying the excitation light from the excitation source to the focused stream of particles includes applying the excitation light from the excitation source disposed externally to the operatively sealed sort chamber through an optical transmission surface of the operatively sealed sort chamber.
Vardanega et al. teach a droplet sorting method comprising applying excitation light from an excitation source (e.g., laser) to a focused stream of particles (see Fig. 2 for example) includes applying excitation light from an excitation source disposed externally to a operatively sealed sort chamber (e.g., isolation chamber 42/90) through an optical transmission surface (e.g., optical 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lary et al. with the teachings of Vardanega et al., wherein applying excitation light from an excitation source (e.g., laser) to a focused stream of particles (see Fig. 2 for example) includes applying excitation light from an excitation source disposed externally to a operatively sealed sort chamber (e.g., isolation chamber 42/90) through an optical transmission surface (e.g., optical glass placed in hole 401 & optical glass placed in hole 1301, C18/L9-12 & Figs. 10-11) of the operatively sealed sort chamber (see Fig. 9a-e & C20/L63-C21/L35) so that adjustment of excitation light to the isolation chamber could be externally adjusted.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lary et al. (US 2004/0086159) in view of Buchanan et al. (WO 01/40765).
Regarding claim 13, Lary et al. do not explicitly teach the droplet sorting method of claim 1, wherein introducing the focused stream of particles through the jet-forming element includes applying a torsional force to particles in the stream in a fluidic torsional region. 
Buchanan et al. teach a droplet sorting method comprising introducing a focused stream of particles through a jet-forming element (3) includes applying a torsional force (throughout the reference) to particles in the stream in a fluidic torsional region (6).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lary et al. with the teachings of Buchanan et al., with introducing a focused stream of particles through a jet-forming element (3) includes applying a torsional force (throughout the reference) to particles in the stream in a fluidic torsional region (6) to orient and Id. at ___, 82 USPQ2d at 1396.  

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
Drawings objection and 35 USC § 112 rejections 11/16/2021 have been withdrawn.
In response to the Applicant’s argument to the claim interpretation regarding the jet-forming element to an orifice, Examiner notes that the applicant’s specification at ¶ 0058 states “an orifice suitable, for example, for fluid jet formation (such as in a droplet sorter or in a flow cell), or sample injection or hydrodynamic focusing (such as in a non-droplet flow cytometer).”  The limitation has been examined as broadest reasonable interpretation and Shinoda et al.’s microtube 16 orifice is suitable for use in a droplet sorter (throughout the reference) and capable of forming a stream of fluid.  Since the claim does not limit a dimension of the element nor speed of the fluid, an orifice suitable for droplet sorter reads on the limitation. 
In response to the Applicant’s argument that “the stream in Shinoda is not focused until after it is introduced into what the Office Action characterizes as the enclosed region through the jet-forming element”, it is noted that the claim does not require performing sequential steps of the method.  In addition, the claim does not specify relative positions of the claimed elements, such as focusing region and jet-forming element, nor flow direction.  Therefore, the teachings of Shinoda et al. read on the limitation as the claim broadly presents.

Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798